Citation Nr: 1201024	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an automobile and adaptive equipment or adaptive equipment only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from January 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  In this case, the competent medical evidence of record does not demonstrate that the Veteran has the physical loss or loss of use of any extremity, or blindness or permanent impairment of vision in both eyes to the specified degree.

2.  There is no evidence of ankylosis of one or both hips or one or both knees.


CONCLUSION OF LAW

The criteria for entitlement to an automobile and adaptive equipment or adaptive equipment only have not been met. 38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 102, 3.350, 3.808, 4.45., 4.63 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from January 1969 to March 1972.  He was a Navy corpsman who was assigned to a Marine field unit.  He was wounded in Vietnam in December 1970.  The Veteran's service treatment records (STRs) reflect that he was placed on the Temporary Disability Retired List (TDRL) as a result of disabilities related to his wounds, including traumatic arthritis of the left ankle, incomplete, mild neuropathy of the left peroneal nerve due to trauma, incomplete, mild neuropathy of the left tibial nerve due to trauma, and arterviovenous (AV) fistula of the left posterior tibial vessel due to trauma.  

The Veteran submitted his claim for VA disability compensation benefits in March 1972.  A VA examination from May 1972 provided diagnoses of residuals of multiple fragmentation wounds that included a left hemothorax, right upper and both lower extremities with multiple retained fragments, muscle damage of the left arm, Muscle Group VI and left leg, Muscle Group XI, limitation of motion of the left ankle, and residuals of AV fistula of the left popliteal area.  An x-ray of the left ankle was said to show a normal ankle mortise and normal soft tissue with retained metallic foreign bodies.

The Veteran was granted service connection for a number of disabilities related to his wounds in service in June 1972.  The disabilities included: shell fragment wound (SFW) scars of the left side with thoracotomy scars, hemothorax and retained foreign bodies; multiple SFW scars, left lower extremity with neuropathy and retained foreign bodies, Muscle Group XI; SFW scarring of the left upper arm, Muscle Group VI; acne vulgaris; donor graft scar, right thigh; SFW scars, left forearm; SFW scar, left buttock, and SFW scar, right thigh.  The Veteran's disability involving Muscle Group XI was rated as 20 percent disabling and his combined service-connected disability rating was 40 percent.  

The Veteran was afforded several VA examinations in May 1993.  A neurology examiner reported that the Veteran had an absent ankle jerk on the left but it was 2+ on the right.  There was some decrease to pinprick in a sural nerve distribution in the left leg.  The Veteran told the examiner his right leg was fine.  The examiner also noted a decrease in the Veteran's ability to evert his left foot.  He said the Veteran's deficit should remain fairly static barring any further insults.  

An orthopedic examiner noted that the Veteran worked as a truck driver.  The Veteran complained of pain in his left leg and ankle but was able to drive his truck.  He required help with loading and unloading.  The examiner said the left ankle appeared to be partially ankylosed.  Muscle extension was severely limited while plantar flexion was possible to approximately 5 degrees.  Right knee and ankle reflexes were normal with decrease in the left knee and absent ankle reflex.  

The RO issued a rating decision in July 1993.  The Veteran's previously granted 20 percent rating for the left leg disability was continued.

The Veteran disagreed with the rating.  He testified at a hearing at the RO in November 1993.  He described problems he experienced with his left foot and his left leg.  

The hearing officer issued a decision that increased the Veteran's disability rating to 30 percent in March 1994.  The disability was rated as a severe neurological disability involving the left peroneal nerve.  The Veteran withdrew his appeal of the issue that same month.

The Veteran was granted service connection for PTSD and given a 30 percent rating in September 1995.  The medical evaluations associated with this issue did not discuss any problems with his lower extremities.

A VA outpatient wellness examination from December 2001 noted the Veteran's history of being wounded in the left leg in service.  He was noted to have limitation of motion of the left ankle with 2 degrees of dorsiflexion and 20 degrees of plantar flexion.  His internal and external rotation of the ankle were said to be markedly limited.  The Veteran was said to have normal functioning of the intrinsic foot motor groups in the left foot.  He was able to balance on his left foot unaided with no difficulty.  Joints were said to otherwise be normal.

The Veteran was granted service connection for bilateral hearing loss and tinnitus in January 2005.  His hearing loss was rated at the noncompensable level and his tinnitus as 10 percent disabling.  The Veteran's combined service-connected disability rating was now 70 percent.

The Veteran submitted a claim for increased ratings for several of his service-connected disabilities in March 2005.  This included his left leg disability.

The Veteran was afforded a VA orthopedic examination in May 2005.  He reported a new issue of peripheral neuropathy of his hands and feet.  The Veteran said this had been present since 1993.  The Veteran claimed he was exposed to agent orange.  The examiner noted the Veteran did not have diabetes but did have a vitamin B-12 deficiency.  The Veteran reported constant left leg and ankle pain.  He also reported swelling of the left ankle.  He said he had stiffness more in the left ankle than his left knee.  He said both joints could feel unstable and give out.  The Veteran's only treatment for his left ankle was in service.  He did not use a brace.  

The examiner reported that the motor examination revealed normal bulk and tone for all extremities.  The Veteran's strength was 5/5 in both upper extremities including grip strength, opponens pollicis, finger abduction/adduction, wrist extension/flexion, elbow flexion/extension and should abduction/adduction.  The lower extremities were said to have 5/5 strength, proximally and distally, to include hip dorsiflexion/extension, knee extension/flexion and ankle dorsiflexion/plantar flexion and extensor hallucis longus.

The Veteran was said to have hyperreflexive deep tendon reflexes (DTRs) throughout including the biceps, triceps, brachioradialis, patellar tendons, and Achilles tendons.  There was a decreased sensation in the stocking/glove distribution in both upper extremities and both lower extremities to light touch and to cold as tested by alcohol swab.  The examiner also said there was a side-to-side difference of hyperalgesia intermittently interspersed with decreased sensation, numbness in the left lower leg compared to the right lower leg in the medial lateral calf, dorsal foot, and lateral aspect of the foot.  The Veteran had a positive Tinel's at the right wrist and negative on the left.  There was decreased sensation to vibration and proprioception in all extremities.  

The examiner said the Veteran lacked dorsiflexion of the left ankle to even a neutral position; he said the Veteran had dorsiflexion of -5 degrees.  The Veteran had plantar flexion to 25 degrees.  The examiner cited to normal ranges of dorsiflexion of being from 0 to 20 degrees and plantar flexion as from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.  He said the left ankle was ligamentously stable and the range of motion was without pain.  The left knee was reported to have a range of motion of 0 to 140 degrees.  A full range of motion.  Id.  There was no decrease with repetitive testing.  

X-rays of the left ankle and foot were interpreted to show moderate subtalar degenerative change and shrapnel and mild degenerative changes, respectively.  X-rays of the right foot showed moderate degenerative change with the greatest at the first metatarsophalangeal joint.  

The examiner provided diagnoses of traumatic arthritis of the left ankle and multiple SFW scars of the left lower leg with neuropathy.  She also said that the Veteran's complaint of numbness, tingling, pins and needles sensation of both hands and both feet were not service connected.  She said the Veteran did not have diabetes but did have a B-12 deficiency which can cause peripheral neuropathy.  She also noted that the Veteran indulged in a significant amount of alcohol and that could be a factor as well.

At his PTSD examination of June 2005, the Veteran complained of pain in his left ankle.  The Veteran said he had been advised in the past that he might require fusion surgery.  The Veteran reported he worked road construction and had done so for 20 years.  He was a blade operator for the past two seasons and worked 60 to 65 hours per week and sometimes more.  He was off during the winter period.  He said his ankle would get stiff if he sat for too long.  The Veteran was reported to engage in panning for gold, playing golf, ice fishing, and deer hunting.  

The RO issued a rating decision that addressed the Veteran's several claims in September 2005.  His PTSD rating was increased to 50 percent.  The Veteran's 30 percent rating for his service-connected multiple SFW scars of the left lower extremity, also claimed as neuropathy of the foot, was continued.  The Veteran was denied service connection for peripheral neuropathy for the right and left upper extremities and his right lower extremity.  

The Veteran submitted a claim seeking service connection for a back, bilateral hip, and right leg disability all as secondary to his service-connected left leg disability in December 2005.

The Veteran was afforded a VA back examination in March 2006.  The examiner noted that the Veteran said he could walk more than one-quarter mile but less than one mile.  The Veteran said that he had hip and back pain.  The Veteran also complained of left leg weakness due to his left ankle disability.  Motor examination of the hips, knees, and ankles was listed as a 5, bilaterally, which is described as active movement against full resistance.  The sensory examination noted decreased sensation to vibration and light touch and no sensation to pinprick in the left lower extremity.  The right lower extremity was reported to have normal sensation.  The Veteran was noted to spend his winters in Arizona but then return to work in Minnesota running a road grader that required the use of a clutch.  The examiner said that the Veteran had had a normal gait up until about one year earlier, thus there was no basis to attribute the development of a back disorder to the Veteran's service-connected left leg disabilities.

A VA orthopedic examination in May 2006 evaluated the Veteran's claim that he had right knee and hip disabilities as secondary to his service-connected left leg disabilities.  The Veteran complained of stiffness and weakness but no instability in the right hip.  The pain was aggravated by sitting, driving, and lying on his right hip in bed.  He had had no treatment for his right hip complaints.  The Veteran complained of intermittent pain in his right knee that was activity dependent.  He reported some mild swelling and stiffness and said his knee would lock at times.  He also said he had instability, weakness, and buckling.  He had had no treatment for his right knee complaints.  As for his right ankle, the Veteran said that he had intermittent pain and, like his knee, it was activity dependent.  He reported redness, heat and swelling but no stiffness.  He also said he had some weakness and instability.  He had received no treatment for his right ankle complaints.

The examiner said the Veteran was independent in his activities of daily living (ADLs).  She said the Veteran was ambulatory with a one-point cane.  The Veteran did not use a knee or ankle brace.  The Veteran had been laid off for the winter.  Otherwise, he worked road construction as he had done for 25 years.  The examiner stated that the Veteran reported no times at which he was unable to function at a normal level of standing 10-15 minutes, walking one mile with a single-point cane, and independent in his ADLs.  The examiner said the Veteran estimated he had taken one day off in the last year that was related to his right hip, knee, or ankle.

The examiner said there was no deformity of the lower extremities.  The Veteran had an antalgic gait with a single-point cane with decreased weight bearing on the left lower extremity.  She said the Veteran was able to walk on his toes, but with difficulty.  He could walk on his heels.  She also said the Veteran could squat fully and return to a standing position.  The examiner said the DTRs were 2+ and symmetric for patellar tendons and Achilles tendons.  There was a negative straight leg raise.  The sensory examination was intact for light touch and proprioception.  The motor examination revealed asymmetry of muscle bulk, otherwise there was normal tone and strength was 5/5 proximally and distally in both lower extremities.  This included hip flexion/extension, knee flexion/extension, and ankle dorsiflexion and plantar flexion as well as extensor hallucis longus.  

The examiner said the Veteran had equal leg length of 34 inches bilaterally.  The left ankle circumference was 10 inches as opposed to the right that was 9.5 inches.  The left calf was 16.25 inches and the right was 16 inches.  The left knee circumference was measured as 16.25 inches and the right as 15.75 inches.  Both thighs were measured as 21 inches.  The right hip had an active range of motion of flexion to 110 degrees and extension to 20 degrees.  He had active external rotation to 50 degrees and internal rotation to 40 degrees.  Active abduction was to 45 degrees and adduction was to 25 degrees.  

The examiner said there was mild tenderness with patellar compression.  The active range of motion for the right knee was 0 to 140 degrees.  The right ankle was said to be nontender throughout and to be ligamentously stable.  The examiner said the Veteran had active dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  The examiner said there was no clinical diagnosis for the right ankle but referred to x-rays that showed evidence of a prior strain and mild to moderate tibiotalar degenerative joint disease (DJD).  The right knee assessment was of positive patellar compression test that was consistent with chondromalacia of the right knee and right knee strain.  The examiner provided a clinical assessment of right hip strain.  However, accompanying x-rays were interpreted to show mild to moderate hip joint DJD.  The examiner provided a positive opinion to link the development of the right hip and right knee disorders to the Veteran's service-connected left leg disabilities.  

The Veteran was granted service connection for right hip DJD and given a 10 percent rating in June 2006.  He was also granted service connection for right knee chondromalacia and awarded a noncompensable disability rating.  A decision on a left hip and right ankle disability was deferred at that time.

VA treatment records for the period from December 2004 to July 2006 include several outpatient eye examinations.  The Veteran was evaluated in December 2004 and found to have 20/20 distance visual acuity in each eye and 20/15 with both eyes.  There was no visual field problems noted.  An April 2005 entry reported the same distance visual acuity for each eye.  Again, no visual field problems were noted.  In November 2005 the Veteran was evaluated and found to have the same distance visual acuity in each eye.  He did complain of continued dry eyes.  The impression was presbyopia without background diabetic retinopathy.  

The Veteran was afforded a VA examination in July 2006.  His left hip and left ankle were evaluated.  A note on the examination report indicated that the examination request identified the wrong ankle.  In any event, the Veteran reported no past treatment for his left hip.  He had symptoms of constant pain that was occasionally sharp in nature.  He said his left hip was stiff and weak but denied instability.  His symptoms would increase with prolonged sitting and driving.  He could walk one-half mile with his single-point cane.  The Veteran said he had immediate increased pain on standing but would be able to stand for 10-15 minutes.  The Veteran also reported having left ankle pain with redness, heat, swelling, stiffness, weakness, and joint instability.  The Veteran reported that he used an ankle brace on occasion.  He continued to work full time in construction.

The examiner said the Veteran had an antalgic gait with decreased weight bearing in the left lower extremity.  She said he was able to walk on his toes and heels but with difficulty.  The Veteran could squat fully and return to a standing position.  The examiner reported her measurements for the lower extremities from her examination report of May 2006.  The examiner said the DTRs were 2+ and symmetric for patellar tendons and Achilles tendons.  There was a negative straight leg raise.  The sensory examination was intact for light touch and proprioception.  The motor examination revealed asymmetry of muscle bulk, otherwise there was normal tone and strength was 5/5 proximally and distally in both lower extremities.  This included hip flexion/extension, knee flexion/extension, and ankle dorsiflexion and plantar flexion.  The examiner did note that the Veteran was 3/5 for the extensor hallucis longus compared to 5/5 at the last examination.  

The left hip had an active range of motion of flexion to 90 degrees and extension to 10 degrees.  He had active external rotation to 30 degrees and internal rotation to 40 degrees.  Active abduction was to 30 degrees and adduction was to 25 degrees.  For the left ankle, the examiner said the Veteran had active dorsiflexion to 0 degrees and plantar flexion to 45 degrees.  She said the Veteran was unable to flex the left ankle.  

The examiner's assessments were symptom magnification, left hip strain and left ankle strain.  X-rays of the left hip from May 2006 had shown evidence of DJD.  A current x-ray was said to show very little significant interval change.  An x-ray of the left ankle showed numerous small metallic pieces in the soft tissues of the foot and ankle.  The ankle mortise showed mild degenerative change and was said to be stable compared to prior examination of May 2005.  The examiner related the left hip and left ankle disabilities to his service-connected SFWs of the left lower extremity.

The Veteran was afforded a VA back examination in September 2006.  He was noted to still work in construction.  The examiner said the Veteran was ambulatory with his single-point cane 75 percent of time and ambulatory without assistance 25 percent of the time.  The examiner provided an opinion that linked the Veteran's diagnosed mechanical low back syndrome to his service-connected SFWs of the left lower extremity.

The Veteran was granted service connection for chronic lumbar strain with degenerative disc disease (DDD) L2-L3 in September 2006.  He was given a 10 percent rating.

The VA examiner who evaluated the Veteran in May 2006 provided an addendum to her report.  The addendum carries the same date as the examination.  She opined that the Veteran's DJD of the tibiotalar joint at the right ankle was due to his service-connected SFWs of the left lower extremity.

The RO granted service connection for DJD of the left hip, with a 10 percent disability rating, and tibiotalar DJD of the right ankle, with a noncompensable disability rating, in November 2006.  

Associated with the claims folder is a VA outpatient treatment record from November 2006.  The entry represents a periodic examination of the Veteran.  His main complaint at the time was dermatitis.  The examiner was a VA nurse practioner, J.P.  The report shows that the Veteran continued to have a limp in his gait with pain in his legs.  He had some ongoing numbness in his left lower extremity that had been chronically present due to previous injuries.  He had normal pulses in the lower extremities and his DTRs were said to be intact.  

The Veteran submitted an informal claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) in February 2007.  He submitted a formal claim in April 2007.  He said that all of his service-connected disabilities prevented him from obtaining or maintaining substantially gainful employment.  He reported he last worked full-time in October 2006.  

A report from his former employee was received in May 2007.  The Veteran was noted to have worked with the employer from September 1986 to November 2006.  He was listed as having resigned but was in receipt of retirement benefits.  

The Veteran was afforded several VA examinations to assess his disability status in May 2007.  At his orthopedic examination, the Veteran reported instability in both ankle joints.  He said he used his cane all of time and could walk one-quarter mile.  On examination the Veteran had an active range of motion for the right knee of 0 to 120 degrees.  The report did not indicate a range of motion for dorsiflexion of the right ankle but reported two measurements for active plantar flexion, 0 to 20 degrees and 0 to 25 degrees.  The left ankle was measured as plantar flexion of 0 to 20 degrees and dorsiflexion 0 to 10 degrees.  The right and left hip were said to have flexion from 0 to 125 degrees, extension from 0 to 30 degrees, abduction of the right hip from 0 to 45 degrees and the left hip from 0 to 20 degrees, external rotation from 0 to 60 degrees and internal rotation from 0 to 40 degrees.  

X-rays of the left ankle were said to show a subacute oblique fracture of the distal fibular diaphysis with mild callus formation and small avulsion type fracture at the level of the left medial malleolus.  The right ankle report said there were old injury changes of the right ankle without evidence of acute osseous injury of the right ankle.  X-rays of the hips were said to show the hip joints, sacroiliac joints, and symphysis pubis as well maintained.  There were minimal osteophytes in the superior acetabulum on the right.  The impression was minimal osteophyte formation of the right hip.  An x-ray of the right knee was interpreted to show slight joint space narrowing of the medial compartment of the right knee.

At his PTSD examination the Veteran reported he had stopped working due to severe pain in his left ankle and because he had become more and more irritable with conflicts with co-workers and difficulty concentrating.  This was a change since his last PTSD examination.  The Veteran reported to the examiner that he experienced pain in his back, hips, and ankles as well as his right knee.  

The Veteran was also afforded a VA examination of his service-connected SFW scars.  The several scars were noted in detail.  No limitation of motion or functional impairment of any joint was identified by the examiner.  The examiner explicitly stated such a finding for each scar examined.

The RO adjudicated the Veteran's claim in October 2007.  The Veteran was granted a 100 percent rating for his PTSD, effective from the date of the TDIU claim.  The Veteran's back disability rating was increased to 40 percent and his rating for his right knee chondromalacia was increased to 10 percent.  The remaining service-connected disabilities were confirmed at their prior ratings with the exception of the right ankle.  Action was deferred on that issue.  As a result of the rating action the Veteran also granted entitlement to special monthly compensation for having a disability rated at the 100 percent level and other, separate and distinct service-connected disabilities rated as a combined 60 percent or greater.  38 U.S.C.A. § 1114(s) (West Supp. 2011); 38 C.F.R. § 3.350(i) (2011).  

The Veteran's tibiotalar DJD of the right ankle was increased to 10 percent by way of a rating decision dated in November 2007.

The Veteran submitted his current claim in May 2008.  He said that he was no longer able to ride his bike (motorcycle) because of his disabilities.  He wanted to convert it to a Trike.  He submitted an estimate from a company that would provide a conversion kit to convert his motorcycle to a three-wheeled motorcycle.  

The RO provided the Veteran with notice on how to substantiate his claim in May 2008.  He responded in July 2008.  He said he was the commander of a local post for a Veterans Service Organization.  He said he had to go to the post almost daily and that his motorcycle got three times the mileage as his car.  He said he was living on a fixed income and was trying to save money where he could.  He said he was not able to safely ride his motorcycle.  He said his "leg" often gave out unexpectedly and, though it did not impair his ability to drive, it could have significant consequences when he was trying to stop his motorcycle.  He said the requested adaptive equipment would help with that problem.  

The Veteran submitted a statement from a VA nurse practioner (examiner), J.P., that was dated in July 2008.  The examiner said he followed the Veteran for primary care.  This included left ankle pain, weakness and neuropathy.  He noted that the Veteran was wounded in service and the wounds included the left ankle, leg, arm, and torso.  The examiner said the Veteran had an accident approximately one year earlier when his left leg gave out.  This caused the Veteran to roll his motorcycle and fracture his left fibula.  The examiner said that, since the Veteran was service-connected and had safety issues with his motorcycle use due to ankle instability, it would be reasonable and prudent to take safety measures with the change to a three-wheeler.

The RO denied the claim in July 2008.  The Veteran submitted his notice of disagreement (NOD) in August 2008.  He said he thought the statement from J.P. should be given more weight.  He also said he had talked with a VA physician who had told him that he had three choices in regard to his left ankle.  He could live with the constant pain, have joint replacement surgery, or have bone fusion surgery.  He said the physician explained that his left leg would go out because there were nerves at the end of the bones.  When impacted, the nerves would send a signal to the brain to remove the weight from the leg.  This caused a somewhat involuntary response and the leg would buckle under his weight.  

VA outpatient records for the period from June to August 2008 were obtained.  The records included a podiatry clinic visit in June 2008.  The examiner noted that the Veteran had fractured his left ankle in a motorcycle accident in May 2007.  Since that time the Veteran had been having problems and was overloading the right ankle and right foot because the left foot was not functioning as well.  It was also noted that the Veteran had been wearing a left ankle brace for eight days.  The Veteran was seen in the orthopedic clinic in July 2008.  The examiner did not discuss the motorcycle accident injury to the left ankle; rather, he said the Veteran had a traumatic injury in Vietnam and ultimately developed a stress fracture of the fibula that was treated with open reduction internal fixation last year.  The examiner said the Veteran had an increase of pain in the right ankle and foot.  He also said the Veteran had plantar flexion of 35 degrees and dorsiflexion of 10 degrees with good inversion/eversion and good circulation and sensation.  Treatment options were discussed.  The treatment options discussed included total ankle replacement, ankle arthrodesis bracing, and inter-articular steroid arthroscopy.  It was decided to observe the ankle that point.  

The Veteran was issued a statement of the case in September 2008.  He perfected his appeal in October 2008.  The Veteran said he felt his claim had been decided incorrectly.  He acknowledged that there must be loss of use of one or both feet.  He said that he felt that he met that requirement.  He said the loss of use was generally of a short nature and would last only about 5 minutes.  He maintained that did not negate the actual loss of use.  

The Veteran submitted a VA orthopedic clinic entry from October 2008.  The same VA physician who evaluated the Veteran in July 2008 evaluated him in October.  The examiner noted the last visit with the Veteran and that the Veteran had elected not to go with any specific treatment at that time.  The Veteran reported an increase in his pain and also had complaints involving his right heel cord, Achilles tendon.  The examiner said the Veteran reported that, when he wore high-topped shoes that kept his feet at 90 degrees to his legs, he was able to bear weight with a reasonable degree of capability.  However, if the Veteran had his shoes off and was sitting in his recliner with his feet dangling slightly, he would develop pain in the heel cord, particularly on the right.  This would extend up the calf and the back of the leg to the buttock.  The Veteran said he would have to spend several minutes in getting his foot back into the neutral position in terms of plantar flexion and dorsiflexion before he was able to bear weight.  He experienced this problem with getting up from his recliner or out of bed.  

The examiner also noted that the Veteran said he was unable to bear weight in the normal way on both feet and that the Veteran had requested a modification in his motorcycle so that it could be converted into a stable three-wheeler.  This was to stabilize the motorcycle and avoid the need for the Veteran to bear weight on his feet in order to be stable when stopped at a traffic light as an example.  The examiner said the posttraumatic degenerative arthritis of the Veteran's ankles interfered with his ability to safely operate his motorcycle.  He also said that he would concur with the veteran's feelings that conversion to a stable three-wheeled type of vehicle would be advantageous for the Veteran in order to operate it safely. 



II.  Analysis

Under 38 U.S.C.A. § 3902, VA may provide, or assist in providing, an "eligible person" with an automobile or other conveyance, and necessary adaptive equipment.  A veteran is considered an "eligible person" if he is entitled to compensation for any of the disabilities described below, and if such disability is the result of an injury incurred or disease contracted in or aggravated by active military, naval, or air service: (i) The loss or permanent loss of use of one or both feet; or (ii) The loss or permanent loss of use of one or both hands; or (iii) The permanent impairment of vision of both eyes of the following status: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees in the better eye.  See 38 U.S.C.A. § 3901(1)(A) (West 2002 & Supp. 2011); see also 38 C.F.R. § 3.808(b) (2011).  

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  See 38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(4).

The term adaptive equipment means generally, that equipment which must be part of or added to a conveyance manufactured for sale to the general public to make it safe for use by the claimant and to assist him or her in meeting the applicable standards of licensure of the proper licensing authority.  See 38 C.F.R. § 3.808(e).  The regulation further provides that, with regard to automobiles and similar vehicles the term includes a basic automatic transmission as to a claimant who has lost or lost the use of a limb.  See 38 C.F.R. § 3.808(e)(1).

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

Examples under 38 C.F.R. § 3.350(a)(2) of what constitutes loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 and 1/2 inches or more.  Complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve is also considered loss of use of a foot under 38 C.F.R. § 3.350(a)(2).  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has defined ankylosis.  See Augustine v. Principi, 18 Vet. App. 505, 506 (2004), (defining ankylosis as the "immobility and consolidation of a joint." citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (28th ed. 1994)).  

As noted in the Background section, the Veteran is service connected for a number of disabilities that are either residuals of his being wounded in service, or, as secondary to a service-connected disability.  These include PTSD, rated as 100 percent disabling; chronic lumbar strain with DDD, rated as 40 percent disabling; multiple SFW scars of the left lower extremity, with neuropathy, retained foreign bodies in Muscle Group XI, and traumatic arthritis of the left ankle, rated as 30 percent disabling; SFW scars of the left side with thoracotomy scars, hemothorax and retained foreign bodies, rated as 20 percent disabling; SFW scarring of the left upper arm, Muscle Group VI, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; left hip DJD associated with the service-connected left lower extremity disability, rated as 10 percent disabling; right hip DJD associated with the service-connected left lower extremity disability, rated as 10 percent disabling; tibiotalar DJD of the right ankle associated with the service-connected left lower extremity disability, rated as 10 percent disabling; right knee chondromalacia associated with the service-connected left lower extremity disability, rated as 10 percent disabling; and acne vulgaris; donor graft scar, right thigh; SFW scars, left forearm; SFW scar, left buttock, SFW scar, right thigh and bilateral hearing loss, all rated at a noncompensable level.

The most recent medical evidence of record contains multiple examinations from 2005 through 2007, as well as VA outpatient records submitted by the Veteran and obtained by the RO.  His disabilities are discussed in detail and evaluated by clinical examination as well as x-ray studies.  The Veteran has also submitted VA treatment records and a statement from a VA physician's assistant in support of his claim.  In addition, the Board has made a longitudinal review of all of the evidence of record, from the Veteran's military service to the present.  

The medical evidence does not establish that the Veteran has a "loss of use" of either foot, or either hand as that term is defined by VA regulation.  He does not have a service-connected disability involving permanent impairment of vision in both eyes.  In fact, the medical evidence of record demonstrates that he has maintained 20/20 distance visual acuity in each eye.  Moreover, the Veteran has not alleged any eye impairment.

None of the evidence shows that the Veteran's service-connected disabilities are manifested by ankylosis, favorable or unfavorable, involving either knee or hip, or either arm, or complete ankylosis of two major joints, shortening of a lower extremity, or complete paralysis of the external popliteal nerve.  38 C.F.R. §§ 4.45, 4.63 (2011).  

The Veteran has submitted statements wherein he says he experiences momentary loss of use or even loss of use of his left leg for several minutes due to pain associated with pressure on the leg.  He has argued that this poses a safety risk when riding his motorcycle and that he should be afforded the benefit of adapting his motorcycle to ensure a safe ride.  He has not alleged that this causes any difficulty in driving his car.  He has also contended that the use of his motorcycle saves him money for fuel and allows him to interact with other veterans.

The Board has considered the Veteran's statements.  However, he is not competent to determine that he has permanent loss of use of an extremity as defined by the regulation.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  The statement submitted by the VA nurse practioner does not support a finding of loss of use or ankylosis.  Rather, the statement documents the Veteran's complaints of pain and the impairment he experiences at times when riding his motorcycle.  The statement endorses the safety factor from having a three-wheeled vehicle but does not provide evidence that the Veteran meets the necessary criteria to allow for the grant of his claim

Following a thorough review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a certificate of eligibility for financial assistance in the purchase of an automobile or other conveyance, and adaptive equipment therefor, or for adaptive equipment only.  38 U.S.C.A. § 5017 (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Veteran submitted his claim in May 2008.  The RO wrote to the Veteran that same month.  As the issue was unique, the letter advised of the evidence required to substantiate his claim for entitlement to an automobile and adaptive equipment or adaptive equipment only.  The Veteran was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  

The Veteran responded to the letter in July 2008.  He provided specific argument in support of his claim and provided the statement from the VA nurse practioner as further support for his claim.

The Veteran's claim was denied in July 2008.  His notice of disagreement was received in August 2008.  The Veteran was issued a statement of the case in September 2008.  The Veteran perfected his appeal in October 2008.  He maintained that the evidence did support that he had a loss of use of his left leg.  He also submitted additional medical evidence he felt further supported his claim.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish entitlement to the benefit sought as evidenced by his statements and the submission of evidence he believed supported his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his STRs, VA treatment records obtained by VA and submitted by the Veteran, and VA examination reports.  The Veteran elected not to have a hearing in his case.

The Veteran was not afforded a specific examination in conjunction with his claim.  The multiple VA examinations from 2005 through 2007, as well as the other medical evidence of record, and the medical evidence submitted by the Veteran provided comprehensive and contemporaneous medical evidence of his service-connected disabilities.  Thus the medical evidence of record was sufficient to decide the issue and no examination was required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to an automobile and adaptive equipment or adaptive equipment only is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


